Citation Nr: 9932836	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-20 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The claim for service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim for a service connection of PTSD is well grounded.  
38 U.S.C.A § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board must determine whether the 
veteran's claim for service connection for PTSD is well 
grounded with in the meaning of 38 U.S.C.A. § 5107(a).  

The evidence provides a current diagnosis for PTSD as 
evidenced by a VA examination dated in July 1997; the veteran 
has identified stressors that he feels led to the development 
of his PTSD.  The record shows that the veteran has been 
diagnosed as having PTSD, that his stressors have been 
verified, and that there is a medical opinion linking the 
veteran's PTSD to service.  In that connection, the Board 
finds the claim for service connection for PTSD is well-
grounded.  Cohen v. Brown, 10 Vet. App. 128 (1997); see 
38 C.F.R. § 3.304(f) (1999).  That is, the Board finds that 
this claim is plausible.  With respect to this claim, the 
Board finds that further assistance to the veteran is 
required by statute as set forth below.  


ORDER

In that the service connection for PTSD is well grounded, the 
claim is granted for that limited purpose.  


REMAND

The veteran asserts, in essence, that he is entitled to 
service connection for PTSD. In support thereof, the veteran 
asserts that his inservice stressors include exposure to 
combat related activity while serving in a Special Forces 
group as a communications specialist.  

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).  

The United States of Appeals for Veterans Claims has held 
that where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding the claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
satisfactory e.g., credible, and consistent with the 
circumstances, conditions, or hardships of the combat 
service.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by credible 
supporting evidence and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1995); Zarycki, 6 Vet. App. at 98.  

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from January to May 1967.  His was 
assigned to a unit designated as USASTRATCOM Facility Nha 
Trang from February to April 1967 when he was evacuated due 
to an accidental injury.  The veteran's DD 214 shows that the 
veteran was assigned as a communications center specialist.  
His awards and decorations include the Viet Nam Service 
Medal, the Republic of Vietnam Campaign Medal with 60 device, 
the National Defense Service Medal, and the Sharpshooter 
Badge (M-14 rifle).  

In the report of an evaluation dated in May 1991, Alex 
Kopelowicz, M.D., a psychiatric resident, stated that the 
veteran had been under his care since 1990 for anxiety and 
depression.  At that time, complaints included anxiety, 
flashbacks, nightmares, and rageful attacks.  The veteran 
related that he had been "falling apart" for several years 
and that those feelings were exacerbating his physical 
disabilities.  The doctor observed other symptoms including 
startle response and hypervigilance and opined that the 
symptoms taken together pointed to a diagnosis of PTSD.  The 
doctor further indicated that the PTSD was probably triggered 
by the veteran's Vietnam experience.  

In September 1997, the veteran provided testimony at a 
personal hearing before a hearing officer in support of his 
claim.  During that testimony, the veteran expounded on his 
stressors.  The veteran related that his military 
occupational specialty (MOS) was that of a radio operator, 
that he served with the Special Forces Group out of Long 
Binh, and that he primarily participated in reconnaissance 
missions.  The veteran stated that he was exposed to combat.  
In March 1967, the veteran indicated that he witnessed a 
firefight and that there was a great deal of sniper fire on 
the convoys.  The veteran indicated that he ran the convoys 
with the First Signal Brigade and that a couple of people 
were killed as a result thereof.    

In May 1998, the director of U.S. Armed Services Center for 
Research Unit Records (USASCRUR) provided an extract of an 
Operation Report-Lessons Learned (OR-LL)) of the 54th General 
Support Group (54th Gen Spt Gp) which was the higher 
headquarters of the veteran during his tour in Vietnam.  The 
OR-LL disclosed the activities and operations of the units in 
support of the Nha Trang Installation.  Two major acts of 
enemy activity were listed:  (1) the Nha Trang Installation 
was attacked on February 15, 1967, by a sapper unit, which 
destroyed a number of helicopters during the attack; (2) on 
April 21, 1967, an unidentified personnel used an 
unidentified explosive device to sink a Shell Oil Company 
tanker moored at Nha Trang harbor.  No personnel injuries 
were sustained.  Enemy activity in the areas immediately 
adjacent to the Nha Trang Installation was restricted to 
squad to platoon size operations with emphasis placed on 
procuring food and conducting propaganda against spring 
elections.  The documents reflect that the veteran's unit was 
more of a rear area support type.  The director indicated 
that he could only verify that the veteran was a 
communications specialist and that he was assigned to a 
communications unit during his tour in Vietnam.  

In this matter, the veteran has satisfied the first and 
second prongs of the criteria for service connection for 
PTSD.  The medical evidence establishes a diagnosis for PTSD 
and there is credible supporting evidence that the claimed 
inservice stressor actually occurred.  While the medical 
evidence provides that the veteran's PTSD may be triggered by 
his Vietnam experience, such an opinion does not speak to the 
specific service stressors responsible for the development of 
PTSD.  Thus, the Board is of the view that further 
development including another VA opinion would be helpful in 
an equitable disposition of this matter.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the nature and 
extent of any current psychiatric 
disorder, including PTSD.  The claims 
folders and a copy of this Remand should 
be made available to the examiner for 
review prior to the examination.  The 
examiner should also specifically review 
the May 1998 USASCRUR report regarding 
the veteran's stressors.  All indicated 
studies should be performed, and the 
examination should be conducted in 
accordance with the provisions of DSM-IV.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD whether 
alone or co-existing with any other 
psychiatric disorder.  If PTSD is found, 
it is requested that the examiner 
identify and explain the elements of the 
diagnosis, including the stressors, 
accountable for the disorder.  If PTSD is 
not found, it is requested that the 
examiner identify and explain the 
elements of the diagnosis accountable for 
any other psychiatric disorder found to 
be present.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

2.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then, the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal.  

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals







